DETAILED ACTION 

The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bradley Lytle on 10/120/2021.
The application has been amended for claims as follows.

Claim 1 (Currently Amended)	An apparatus for processing a substrate, the apparatus comprising:
	a stage that includes a first placing surface on which a substrate is to be placed and a second placing surface that surrounds the first placing surface and on which a focus ring is to be placed;
	a light source;
	an optical assembly that adjustably focuses light from the light source substantially on a lower surface position, which is a position of a lower surface of the focus ring once placed on 
	a light receiver that receives light from the lower surface position; [[and]]
	controller circuitry configured to detect at least one of a presence of the focus ring and an absence of the focus ring on the second placing surface, based on the light received by the light receiver;
	a first through hole that is open on one end to the second placing surface and that penetrates through the stage; and
	an optical channel structure that is disposed in the first through hole and through which the light passes, wherein
	the optical assembly focuses light from the light source on the lower surface position via the optical channel structure disposed in the first through hole, 
	the light receiver receives reflected light from the lower surface position, and
	the controller circuitry detects that the focus ring is present when an amount of received light exceeds a threshold, and detects that the focus ring is not present when the amount of received light is equal to or less than the threshold.

Claim 2 (Cancelled) 

Claim 3 (Currently Amended)	The apparatus according to claim 1, wherein the optical channel structure is made of sapphire or quartz.

Claim 4 (Cancelled)	

Claim 5 (Currently Amended)	The apparatus according to claim [[2]] 1, wherein the optical channel structure seals the first through hole.

Claim 6 (Currently Amended)	The apparatus according to claim [[2]] 1, wherein the optical channel structure is a lifter pin disposed in the first through hole to permit reciprocating movement along a direction orthogonal to the second placing surface.

Claim 7 (Original)	The apparatus according to claim 6, further comprising:
	a drive assembly that controls the reciprocating movement of the lifter pin.  

Claim 8 (Currently Amended)	The apparatus according to claim [[2]] 1, further comprising:
	another light receiver, wherein
	the stage includes another first through hole with another 
	the another light receiver is disposed to receive light from the another optical channel.

Claim 9 (Currently Amended)	The apparatus according to claim [[2]] 1, further comprising:
	the stage includes another first through hole with another optical channel structure, and
	the light receiver is configured to receive light from the optical channel structure and the another optical channel structure.

Claim 10 (Currently Amended)	The apparatus according to claim [[2]] 1, wherein
	the optical assembly includes an objective lens.  

Claim 11 (Original)	The apparatus according to claim 1, further comprising:
	the focus ring, the focus ring including two or more ring members partially overlapping with each other in a vertical direction, wherein
	at least one of the two or more ring members includes a second through hole that communicates with the first through hole under a condition that the focus ring is disposed on the 
	the optical assembly focuses light from the light source on a lower surface position, which is a position of a lower surface of another of the two or more ring members.

Claim 12 (Original)	The apparatus according to claim 1, further comprising:
	an opposing structure that faces the second placing surface and is disposed over the second placing surface, the opposing structure being made of a same material as the focus ring.

Claim 13 (Original)	The apparatus according to claim 12, wherein the opposing structure is a shower head made of silicon.

Claim 14 (Currently Amended)	A controller in an apparatus for processing a substrate, the controller comprising:
	circuitry configured to 
		control an optical assembly to focus light from a light source substantially on a lower surface portion of a focus ring once disposed on a second placing surface of a stage, the second placing surface surrounding a first placing surface of the stage on which a substrate is to be placed;
		receive light that returns through an optical channel 
		detect at least one of a presence of the focus ring and an absence of the focus ring on the second placing surface, based on the light received, wherein
	the circuitry is configured to detect that the focus ring is present when an amount of received light exceeds a threshold, and detects that the focus ring is not present when the amount of received light is equal to or less than the threshold.

Claim 15 (Original)	The controller of Claim 14, wherein
	the circuitry is configured to focus the light on the lower surface position via the optical channel structure. 

Claim 16 (Cancelled) 

Claim 17 (Original)  The controller of claim 14, wherein
	the circuitry is further configured to drive a reciprocating movement of the optical channel structure, wherein the optical channel structure also serves as a lifting pin.

Claim 18 (Original)  The controller of claim 14, wherein
	the stage includes another through hole with another optical channel structure, and


Claim 19 (Cancelled)

Claim 20 (Cancelled)




Allowable Subject Matter
3.	1, 3, 5-15, 17-18. The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least an apparatus for processing a substrate, the apparatus comprising “the light receiver receives reflected light from the lower surface position, and
	the controller circuitry detects that the focus ring is present when an amount of received light exceeds a threshold, and detects that the focus ring is not present when the amount of received light is equal to or less than the threshold” in combination with other limitations as a whole.



Claims 3, 5-13, 15, 17-18 are also allowed being dependent on allowable claims 1, 14.

The closet prior arts on records are Mihaylov et al (US 2017/0140905 Al), Eto et al. (US PGPUB 2018/0261481 Al). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897